United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               October 15, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                        ______________________                     Clerk

                             No. 03-11138
                        ______________________

   UNITED STATES OF AMERICA, ex rel. Ann GAY and Jayne McCabe

                                                 Plaintiffs-Appellants
                                versus

                  LINCOLN TECHNICAL INSTITUTE, INC.,

                                                   Defendant-Appellee

         ___________________________________________________

          Appeal from the United States District Court for
                   the Northern District of Texas
                         (Civ. A.301CV505K)



Before DeMOSS, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     In this False Claims Act case Relators Ann Gay and Jayne

McCabe sued Lincoln Technical Institute, Inc. (“Lincoln”) alleging

violations of the False Claims Act, 31 U.S.C. §3729, et seq.

Lincoln participated in federal student financial aid programs

under Title IV of the Higher Education Act of 1995, 20 U.S.C.

§1078, et seq.     Under these programs the United States Government

insured educational loans and made direct educational grants to


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
students enrolled at Lincoln. Title IV, Part G, §487(a)(20) of the

HEA prohibits participating educational institutions such as ITT

from making commission or incentive payments to admissions or

recruitment personnel based on success in securing enrollments or

financial aid to students.   Relators allege that Lincoln falsely

promised that Lincoln would comply and certified that Lincoln had

complied with this regulation.

     In its memorandum and order, United States ex rel. Gay v.

Lincoln Technical Institute, Inc., 2003 WL 22474586 (N.D. Tex.

Sept. 3, 2003), the district court dismissed Relators’ complaint

for failure to state a claim upon which relief can be granted.

Having reviewed the record and fully considered the parties’

respective briefing and arguments, we AFFIRM the district court’s

judgment for essentially the same reasons as well stated in its

memorandum opinion and order.




                                 2